Citation Nr: 1803818	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a generalized anxiety disorder secondary to the Veteran's service-connected Hepatitis C.

2.  Entitlement to service connection for a generalized anxiety disorder secondary to the Veteran's service-connected Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1979 to June 1983.

This appeal comes before the Board of Veteran's Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO denied the Veteran's petition to reopen his claim for service connection for a generalized anxiety disorder secondary to his service-connected Hepatitis C.  The Veteran appealed this rating action to the Board.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference Board Hearing.  A transcript of that hearing is of record.

The issue of service connection for a generalized anxiety disorder secondary to the Veteran's service-connected Hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.	The RO denied a claim for service connection for a generalized anxiety disorder in an unappealed November 2008 rating decision.

2.	The evidence received since the RO's November 2008 rating decision is new to the record, is not redundant and cumulative of the evidence of record as of November 2008, and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection.

CONCLUSIONS OF LAW

1.	The November 2008 rating decision denying entitlement to service connection for a generalized anxiety disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103, 20.1104 (2017).

2.	New and material evidence has been received since the RO's November 2008 rating decision that denied a claim for service connection for a generalized anxiety disorder; the claim for entitlement to service connection for a generalized anxiety disorder secondary to the Veteran's service-connected Hepatitis C is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen a claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed; its weight is not presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a November 2008 rating decision, the RO denied service connection for an anxiety disorder.  The RO determined that there was no evidence that the Veteran's diagnosed anxiety disorder had its onset in-service or was related to his active service.  The RO also concluded that there was insufficient to show that an etiologically relationship existed between his anxiety disorder and his service connected orthopedic disability.  The Veteran filed a notice of disagreement with that rating action in November 2008; however, the Veteran did not perfect a substantive appeal.  Thus, the November 2008 rating decision is final.

In early 2010, the Veteran filed a petition to reopen his claim for entitlement to service connection for a generalized anxiety disorder.   He claims that his anxiety disorder is caused or aggravated by his service connected hepatitis C.  In an October 2010 rating decision, the RO denied the Veteran's petition to reopen his claim because the Veteran had not submitted new and material evidence.  In July 2011, the Veteran perfected his appeal of the October 2010 rating decision.

The Board notes that the Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307   (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

In August 2017, the Veteran testified that his psychiatrists had communicated to him that the medications he was taking for Hepatitis C caused or aggravated his generalized anxiety disorder.  The credibility of the Veteran's testimony is presumed for purposes of reopening the Veteran's claim.  See Justus, 3 Vet. App. at 512-13.  His testimony is both new and material.  It suggests a nexus between the Veteran's currently diagnosed generalized anxiety disorder and his service-connected Hepatitis C.  The Veteran's petition to reopen his claim for entitlement to service connection is granted.


ORDER

The petition to reopen a claim for service connection for a generalized anxiety disorder secondary to the Veteran's service-connected Hepatitis C is granted.


REMAND

The Board regrets additional delay in adjudicating the Veteran's claim; however, additional development is required.

In the August 2017 Video Conference Board Hearing, the Veteran testified that his psychiatrists told him that the medication to treat Hepatitis C could have caused or aggravated the symptoms associated with his generalized anxiety disorder.  Moreover, VA medical center treatment records from May 2005, September 2005, December 2006, April 2013, and May 2013 suggest an association between Hepatitis C treatment and the Veteran's generalized anxiety disorder.  Those records document psychological evaluations and psychological recommendations prior to the Veteran's receipt of treatment for Hepatitis C due to concerns that the Veteran's history of anxiety may worsen or interfere with Hepatitis C treatment.  Given the current state of the record on appeal, a remand is necessary to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Schedule a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's generalized anxiety disorder.  Specifically, the VA examiner must determine whether treatment for the Veteran's service-connected Hepatitis C is etiologically related to or aggravates the Veteran's generalized anxiety disorder.  Provide the Veteran's claims folder and this remand to the examiner, and the examiner must indicate review of these items in the examination report.  

The examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that: 

a. the Veteran's generalized anxiety disorder had its onset in service or is otherwise etiologically related to his active service; 
b. the Veteran's generalized anxiety disorder was caused by any service connected disability including, but not limited to, Hepatitis C or medications used to treat the same; or, that
c. the Veteran's generalized anxiety disorder was or is aggravated (worsened) by any service connected disability including, but not limited to, Hepatitis C or medications used to treat the same.

The examiner's opinion must address the Veteran's VA medical center treatment records documenting psychological evaluations and recommendations prior to treatment for Hepatitis C.

A complete rationale for any opinion must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rational for the statement.  If the examiner is unable to offer an opinion, the examiner must provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on limits of medical knowledge.

2.	After completing the above actions, re-adjudicate the Veteran's claim of entitlement to service connection for generalized anxiety disorder secondary to his service-connected Hepatitis C.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


